








EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made and entered into as of this 21st day of
October 2013, by and between ICU Medical, Inc., a Delaware corporation
(“Employer”), and George A. Lopez, M.D. (“Employee”).


RECITALS


1.
Employer is engaged in the business of developing and manufacturing safe medical
connectors.

2.
Employee has decided to step down from his current, full-time position as the
President and Chief Executive Officer of Employer and desires to continue his
employment on a part time, transitional basis on the terms and conditions set
forth in this Agreement.

3.
Employer desires to continue Employee’s employment on a part time, transitional
basis, on the terms and conditions set forth in this Agreement.

4.
Prior to the date of this Agreement, Employee and the Employer have entered into
an Indemnification Agreement and a Confidentiality and Inventions Agreement, and
contemporaneously with this Agreement, Employee and Employer are entering into
the 2013 Amended and Restated Retention Agreement.

5.
As part of the consideration for this Agreement, Employee agrees to release any
and all claims he may now have or has ever had against the Employer and its
related entities, whether such claims are presently known or unknown.



AGREEMENT


Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:


1.
TERMS OF AGREEMENT

1.1    Term. The initial term of this agreement shall begin on October 21, 2013
and shall continue until December 31, 2020 (the “Term”), unless it is terminated
earlier pursuant to Section 5.
2.EMPLOYMENT
2.1    Employment of Employee. Employee hereby agrees to step down as President
and Chief Executive Officer of Employer and from any officer positions Employee
holds for any Employer subsidiary as well as the sole director of ICU World,
Inc. and Ice Rink, Inc. Employee hereby further agrees to continue as a
part-time employee during the Term on the terms and conditions of this
Agreement. You and the Company intend that your continued employment with the
Company pursuant to the terms of this Agreement will not result in a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code,
the final regulations or any guidance promulgated thereunder (collectively,
“Section 409A”) until the date of your termination of employment with the
Company.
2.2    Position and Duties. Employee will work in Employer’s Research and
Development department reporting to the Vice President of Product Development.
Employee shall serve in this role on a part-time basis. To the extent consistent
with his duties, Employee may telecommute, consistent with applicable Employer
policies. Employee will continue to have an office and secretarial support at,
as well as continued access to and use of, all of Employer’s San Clemente,
California facilities, as well as






--------------------------------------------------------------------------------




computer and IT support for his work activities whether they be performed at the
Employer’s facilities or remotely.
2.3    Standard of Performance. Employee agrees that he will at all times
faithfully, and in a reasonable manner use his experience and talents to perform
all of the duties that may be reasonably required of and from him pursuant to
the terms of this Agreement. Such duties shall be performed at such place or
places as the interests, needs, business and opportunities of Employer shall
require or render advisable after taking into consideration the reasonable
convenience of Employee.
2.4    Exclusive Service. Employee shall not, without the prior written consent
of Employer, render to others any service of any kind (whether or not for
compensation) that, in the reasonable opinion of Employer, would materially
interfere with the performance of his duties under this Agreement. Employee
shall not, without the prior written consent of Employer, maintain any
affiliation with, whether as an agent, consultant, employee, officer, director,
trustee or otherwise, nor shall he directly or indirectly render any services of
an advisory nature to, or participate or engage in, any other business activity
that conflicts with Employee’s obligations to Employer.
3.COMPENSATION
3.1    Compensation. During the term of this Agreement, Employer shall pay the
amounts and provide the benefits described in this Section 3, and Employee
agrees to accept such amounts and benefits in full payment for Employee’s
services under this Agreement.    
3.2    Base Salary. Through December 31, 2013, Employer shall continue to pay
Employee a base salary at an annualized rate of $710,803 in equal installments
payable no less frequently than semi-monthly. Beginning on January 1, 2014 and
continuing through the Term or until this Agreement is earlier terminated under
Section 5, Employer shall pay to Employee a base salary of $350,000 annually, in
equal installments payable no less frequently than semi-monthly.
3.3    Benefits Until December 31, 2013. Subject to Section 3.6 and upon
satisfaction of the applicable eligibility requirements, until December 31,
2013, Employee shall be entitled to all fringe benefits which Employer may make
generally available from time to time for its executive employees. Such benefits
shall include without limitation those available, if any, under any group
insurance, profitsharing, pension or retirement plans or sick leave policy.
Notwithstanding Section 3.4, Employee also shall continue to be eligible for a
bonus under Employer’s 2008 Performance Based Incentive Plan based on actual
performance against target for the three 2013 performance metrics established
for Employee for fiscal year 2013 by Employer’s Compensation Committee with such
bonus, if any, to be paid in 2014 at the same time other bonuses under that Plan
are payable to Employer’s senior management in accordance with the Plan.
3.4    No Benefits Beginning January 1, 2014. Beginning January 1, 2014,
Employee will not be eligible to participate in any bonus, including
performance-based incentive plans, or to receive new stock option, performance
stock units (“PSU”), or restricted-stock unit (“RSU”) awards, whether the bonus
or award arises under an Employer plan or pursuant to any prior arrangement
between Employee and Employer. Notwithstanding the foregoing, Employee’s
existing options, PSUs, and RSUs under any of the Employer’s equity plans will
continue to vest during the period of Employee’s employment subject to the
governing plan documents.
3.5    Vacation and Holiday. Employee shall be eligible for six (6) weeks of
vacation per year and holidays in accordance with Employer’s policies in effect
from time to time and published in the Employer’s Employee Handbook.
3.6    Deduction from Compensation. Employer shall deduct and withhold from all
compensation payable to Employee all amounts required to be deducted or withheld
pursuant to any present or future law, ordinance, regulation, order, writ,
judgment, or decree requiring such deduction and withholding.






--------------------------------------------------------------------------------




3.7    Disability Severance Benefits. Should Employee’s employment hereunder be
terminated by reason of his total and permanent disability, which renders the
Employee unable to perform the essential functions of his job, with or without
reasonable accommodation (as described below), Employer shall pay Employee the
sum of (A) one (1) year of Employee’s base salary, with the level of base salary
equal to the greater of (i) Employee’s base salary at the annualized rate in
effect on the date of termination of employment and (ii) $350,000, and (B)
regularly accrued salary for any pay periods worked by the employee, but not
paid, with such aggregate amount to be paid to Employee not less frequently than
in substantially equal monthly installments over the one-year period following
the termination of employment, with the first installment payable on (or within
ten (10) days following) the sixtieth (60th) day following the date of
termination of employment. Total and permanent disability means Employee is
unable to perform his duties with or without reasonable accommodation for a
consecutive period of six (6) months due to bodily injury or sickness, including
mental or nervous disorder, as determined by a physician selected by Employee or
his legal representative and acceptable to Employer (the “Physician”), and while
disabled he does not engage in any employment for wage or profit, or that the
Physician determines that Employee is immediately unable to perform the
essential functions of his duties with or without reasonable accommodation due
to bodily injury or sickness, including mental or nervous disorder, and the
inability to perform the essential functions is anticipated to last at least six
(6) months.
Employer’s obligation to pay disability severance benefits shall be reduced by
any payments for which he and his dependents are eligible under the Federal
Social Security Act, and any payment to which he is eligible under the Worker’s
Compensation Law, Unemployment Insurance Code or other similar legislation, or
under any other plan or insurance maintained and paid for by Employer providing
benefits for loss of time from disability or unemployment.
4.
REIMBURSEMENT OF EXPENSES

Employer shall pay to or reimburse Employee for those travel, promotional and
similar expenditures incurred by Employee which Employer determines are
reasonably necessary for the proper discharge of Employee’s duties under this
Agreement and for which Employee submits appropriate receipts and indicates the
amount, date, location and business character, provided that the nature and
general amount of such expenditures is either in accordance with Employer’s
policies announced from time to time or approved in advance. To the extent that
any benefits or reimbursements pursuant to this Section 4 are taxable to
Employee, any reimbursement payment due to Employee pursuant to this Section 4
shall be paid to Employee on or before the last day of Employee’s taxable year
following the taxable year in which the related expense was incurred. The
benefits and reimbursements pursuant to this Section 4 are not subject to
liquidation or exchange for another benefit and the amount of such benefits and
reimbursements that Employee receives in one taxable year shall not affect the
amount of such benefits or reimbursements that Employee receives in any other
taxable year.


5.
TERMINATION

5.1    Termination Date. The date on which this Agreement terminates shall be
the “Termination Date.” After the Termination Date, Employee shall not be
employed by Employer, Employer shall promptly pay to Employee any compensation
under this Agreement accrued but unpaid as of that date, and, except for any
fees or payments made to non-employee members of Employer’s board of directors
(the “Board”) then in effect to the extent Employee remains a member of the
Board following the Termination Date, Employee shall not be entitled to any
compensation from Employer for the performance by Employee after that date of
any obligations of Employee to Employer under this Agreement.
5.2    Termination Without Cause. Without cause, Employer may terminate this
Agreement at any time for any reason, or no reason. If the Employer terminates
this Agreement without Cause,






--------------------------------------------------------------------------------




Employee will be eligible for Termination Benefits, as described below, subject
to Employee executing and not revoking a general release of claims substantially
in the form attached hereto as Exhibit A, but subject to any revisions deemed
necessary by Employer to ensure its enforceability (the “General Release”). The
Termination Benefits, as described below, shall be paid to Employee as set forth
in the General Release.
5.3    Termination For Cause. Employer may terminate this Agreement at any time
for “Cause” or in the event that Employee does not cure a breach of any material
provision of this Agreement within 30 days after Employer delivers a written
demand to Employee to cure such breach. For this purpose, “Cause” shall mean:
(a) Employee’s intentional, willful and continuous failure to substantially
perform his reasonable assigned duties (other than any such failure resulting
from incapacity due to physical or mental illness), which failure is materially
and demonstrably injurious to Employer, and which failure is not cured within 30
days after a written demand for substantial performance is received by Employee
from the Board which specifically identifies the manner in which the Board
believes Employee has not substantially performed Employee’s duties, provided,
however, that there shall be no specific requirement mandating (i) the number of
hours worked in any particular month or other given time period, or (ii) the
location such work is to be performed; or (b)    Employee’s conviction of a
felony or for other illegal conduct which is materially and demonstrably
injurious to Employer. For purposes of this Section 5.3, no act or failure to
act by Employee shall be considered “willful” unless it is done, or omitted to
be done, in bad faith and without reasonable belief that Employee’s action or
omission was in the best interests of Employer. The determination of whether
Employee is being terminated for Cause or whether the event or condition
constituting Cause is curable shall be made in good faith by the Board. A
termination by Employee at any time after the occurrence of an event which would
constitute Cause for termination by Employer shall be considered a termination
by Employer for Cause.
5.4    Termination Benefits. For purposes of this Agreement, “Termination
Benefits” means:
(a)    payment of Employee’s base salary for the period of time measured from
the Termination Date until December 31, 2020, with the level of base salary
equal to the greater of (i) Employee’s base salary at the annualized rate in
effect on the Termination Date and (ii) $350,000; and
(b)    the vesting of any unvested stock options or RSUs but not PSUs held by
Employee as of the date hereof shall accelerate such that they shall become
fully vested.
5.5    Return of Employer Property. Within five days after the Termination Date,
Employee shall return to Employer all products, books, records, forms,
specifications, formulae, data processes, designs, papers and writings relating
to the business of Employer, including without limitation proprietary or
licensed computer programs, customer lists and customer data, and/or copies or
duplicates thereof in Employee’s possession or under Employee’s control.
Employee shall not retain any copies or duplicates of such property and all
licenses granted to him by Employer to use computer programs or software shall
be revoked on the Termination Date.
6.NONCOMPETITION
6.1    Noncompetition During Employment. During the Term or the period under
which Employee is receiving Termination Benefits, whichever is longer, Employee
shall not, without the prior written consent of Employer, directly or indirectly
render services of a business, professional, or commercial nature to any person
or firm, whether for compensation or otherwise, or engage in any activity
directly or indirectly or as an officer, director, employee, consultant, or
holder of more than three (5%) percent of the capital stock of any other
corporation. Otherwise, Employee may make personal investments in any other
business so long as these investments do not require him to participate in the
operation of the companies in which he invests.
6.2    Non-solicitation. Employee acknowledges that he will have access at the
highest level to, and the opportunity to acquire knowledge of, valuable,
confidential and proprietary information relating to






--------------------------------------------------------------------------------




the business of Employer and, accordingly, in order to preserve the value of
such information for Employer, Employee covenants and agrees as follows:
(a)    During the Term or the period under which Employee is receiving
Termination Benefits, whichever is longer, Employee shall not,, without the
prior written consent of Employer, directly or indirectly solicit any employee
or contractor of Employer to terminate his or her employment or contractor
status with Employer; provided, however, that nothing in this Agreement shall be
construed to prevent Employee (i) from soliciting any employee or contractor of
Employer who is a family member of Employee following the time any such employee
or contractor has terminated employment or service with Employer, or (ii) from
participating in any general solicitation through a public medium or general or
mass solicitation that is not specifically targeted at employees or contractors
of Employer.
(b)    The Employee shall not, during the Term of this Agreement and thereafter,
use Employer trade secrets to solicit business from or enter into a business
relationship or transaction with any person or entity that has or has had a
business relationship with Employer (including, but not limited to, customers)
or disrupt, or attempt to disrupt, any relationship, contractual or otherwise,
between Employer and any such person or entity.
6.3    Non-disparagement. Unless otherwise required by applicable law, during
the Term of this Agreement or the period under which Employee is receiving
Termination Benefits, whichever is longer, Employee and Employer agree that
neither will publicly make or publish, either orally or in writing, any
disparaging statement regarding the other party.
7.GENERAL RELEASE
7.1    Release. As part of the consideration for this Agreement, Employee and
Employee’s representatives completely release from, and agree to not file, cause
to be filed or pursue against, Employer, its affiliated, related, parent or
subsidiary companies, and its present and former directors, officers, and
employees (the “Released Parties”) all claims, complaints, grievances or charges
of any kind, known and unknown, which Employee may now have or has ever had
against any of them, or arising out of Employee’s relationship with any of them,
including all claims for compensation and bonuses, attorneys’ fees, and all
claims arising from Employee’s employment with Employer or arising from any
agreement superseded by this Agreement, whether based on contract, tort,
statute, local ordinance, regulation or any comparable law in any jurisdiction
(“Released Claims”). By way of example and not limitation, Released Claims shall
include any claims arising under contract, tort, Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Age Discrimination in
Employment Act (“ADEA”), the federal Worker Adjustment Retraining Notification
Act, under 29 U.S.C. § 2102 et seq., the California WARN Act, California Labor
Code § 1400 et seq., and the California Fair Employment and Housing Act (or any
comparable law in any jurisdiction).
7.2    No Claims. Employee represents that Employee has not filed or initiated
or caused to be filed or initiated any lawsuits, claims, complaints,
administrative grievances or charges against any Released Party in any court or
with any government agency. Employee expressly covenants and warrants that
Employee has not assigned or transferred to any person or entity any portion of
any claims that are waived, released and/or discharged herein.
7.3    ADEA Consideration And Revocation Periods. Employee agrees that the
release of claims in this Section 7 includes a knowing and voluntary waiver of
any rights he may have under the ADEA. Employee acknowledges that he has been
given an opportunity to consider for twenty-one (21) days the terms of this
Section 7, although Employee may sign beforehand, and that Employee is advised
by the Employer to consult with an attorney. Employee further understand that he
can revoke his waiver of ADEA claims within seven (7) days of signing this
Agreement. If Employee revokes this Section 7, he understands that he will no
longer be entitled to any compensation under Section 3 or Section 5.4, but that,
at the election of Employer, the other provisions of this Agreement will remain
in full force and






--------------------------------------------------------------------------------




effect. Revocation must be made by delivering a written notice of revocation to
the President at the principal office of Employer in the State of California.
Employee acknowledges and agrees that for the revocation to be effective, the
written notice must be received no later than the close of business (5:00 p.m.
P.S.T.) on the seventh (7th) day after Employee signs this Agreement. This
Section 7 will become effective and enforceable on the eighth (8th) day
following Employee’s execution of this Section 7, provided Employee has not
exercised his right, as described herein, to revoke this Section 7. Employee
further agrees that any change to this Section 7, whether material or
immaterial, will not restart the twenty-one (21) day review period.
7.4    Unknown Claims. Employee also agrees that because this release
specifically covers known and unknown claims, Employee waives his rights under
Section 1542 of the California Civil Code or any other comparable statute of any
jurisdiction, which states as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT TO
THE DEBTOR.
7.5    Non-Waivable And Other Claims. Notwithstanding the foregoing, the parties
acknowledge and agree that Employee is not waiving any rights he may have under
the Indemnification Agreement, and he is not waiving or being required to waive
any right that cannot be waived as a matter of law, including the right to file
a charge with or participate in an investigation by a governmental
administrative agency; provided, however, that Employee hereby disclaims and
waives any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation. Employee further agrees that,
to the extent permissible by law, he will provide the Employer at least five (5)
days prior written notice of any such charge or investigation.
7.6    No Admissions. Employee and Employer agree that this Section 7 is not an
admission of guilt or liability on the part of Employee or Employer under any
federal, state or local law, whether statutory or common law. Liability for any
and all claims is expressly denied by Employee and Employer.
8.OTHER PROVISIONS
8.1    Compliance With Other Agreements. Employee represents and warrants to
Employer that the execution, delivery and performance of this Agreement will not
conflict with or result in the violation or breach of any term or provision of
any order, judgment, injunction, contract, agreement, commitment or other
arrangement to which Employee is a party or by which he is bound, including
without limitation any agreement restricting the sale of products similar to
Employer’s products in any geographic location or otherwise. Employee
acknowledges that Employer is relying on his representation and warranty in
entering into this Agreement, and agrees to indemnify Employer from and against
all claims, demands, causes of actions, damages, costs or expenses (including
attorneys’ fees) arising from any breach thereof.
8.2    Injunctive Relief. Employee acknowledges that the services to be rendered
under this Agreement and the items described in Sections 5.5, 6, 7 and 8 are of
a special, unique and extraordinary character, that it would be difficult or
impossible to replace such services or to compensate Employer in money damages
for a breach of this Agreement. Accordingly, Employee agrees and consents that
if he violates any of the provisions of this Agreement, Employer, in addition to
any other rights and remedies available under this Agreement or otherwise, shall
be entitled to temporary and permanent injunctive relief, without the necessity
of proving actual damages and without the necessity of posting any bond or other
undertaking in connection therewith.    
8.3    Attorneys’ Fees. The prevailing party in any suit, arbitration or other
proceeding brought to enforce any provisions of this Agreement, shall be
entitled to recover all costs and expenses of the






--------------------------------------------------------------------------------




proceeding and investigation (not limited to court costs), including reasonable
attorneys’ fees at the hourly rates usually charged by that party’s attorneys.
8.4    Nondelegable Duties. This is a contract for Employee’s personal services.
The duties of Employee under this Agreement are personal and may not be
delegated or transferred in any manner whatsoever, and shall not be subject to
involuntary alienation, assignment or transfer by Employee during his life.
8.5    Entire Agreement. No discussions or comments made by the Employer’s
agents, personnel, staff, officers or attorneys concerning the subject matter of
this Agreement evidence or imply any agreement other than the terms specifically
included herein. No provision can be waived or modified by conduct or oral
agreement either before or after execution of this Agreement. No representation,
understanding, promise or condition shall be enforceable against any party
unless it is contained in this Agreement, except as set forth in the
Indemnification Agreement and Confidentiality and Inventions Agreement. If there
is any conflict between the terms, conditions and provisions of this Agreement
and those of any other agreement or instrument, the terms, conditions and
provisions of this Agreement shall prevail. This Agreement is the only agreement
and understanding between the parties pertaining to the subject matter of this
Agreement, and supersedes all prior agreements, summaries of agreements,
descriptions of compensation packages, discussions, negotiations,
understandings, representations or warranties, whether verbal or written,
between the parties pertaining to such subject matter. Notwithstanding the
foregoing, the parties intend to be bound by the terms of the Indemnification
Agreement and the Confidentiality and Inventions Agreement, and the 2013 Amended
and Restated Retention Agreement entered into as of the date hereof, which
govern the relationship of the parties with respect to subject matter of those
respective agreements. Equity grants continue to be governed by the applicable
agreements, unless there is an express conflict between this Agreement and the
applicable agreement, in which case this Agreement governs.
8.6    Limitation on Payments.  In the event that any of the payments or
benefits provided for in this Agreement or otherwise (i) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (ii) but for this
Section 8.6, would be subject to the excise tax imposed by Section 4999 of the
Code, then Employee’s payments or benefits under this Agreement or otherwise
will be either:
(a)    delivered in full, or
(b)    delivered as to such lesser extent which would result in no portion of
such payments or benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by Section 4999
of the Code, results in the receipt by the Employee on an after-tax basis of the
greatest amount of payments and benefits, notwithstanding that all or some
portion of such payments or benefits may be taxable under Section 4999 of the
Code. Unless Employer and Employee otherwise agree in writing, any determination
required under this Section 8.6 will be made in writing by the Employer’s
independent public accountants prior to the date of a transaction implicating
Section 280G (the “Accountants”), whose determination will be conclusive and
binding upon Employee and Employer for all purposes. For purposes of making the
calculations required by this Section 8.6, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. Employer and Employee will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 8.6.  Employer will
bear all fees and costs payable to the Accountants in connection with any
calculations contemplated by this Section 8.6. Any reduction in payments and/or
benefits required by this Section 8.6 shall occur in the following order:
(1) reduction of cash payments, (2) reduction of equity acceleration (full-value
awards first, then stock options), and (3) other benefits paid to Employee. In
the event that acceleration of






--------------------------------------------------------------------------------




vesting of equity awards is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the equity awards.
8.7    Governing Law. The validity, construction and performance of this
Agreement shall be governed by the laws, without regard to the laws as to choice
or conflict of laws, of the State of California.
8.8    Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions, and this
Agreement shall be construed in all respects as if any invalid or unenforceable
provision were omitted.
8.9    Amendment and Waiver. This Agreement may be amended, modified or
supplemented only by a writing executed by each of the parties. Either party may
in writing waive any provision of this Agreement to the extent such provision is
for the benefit of the waiving party. No waiver by either party of a breach of
any provision of this Agreement shall be construed as a waiver of any subsequent
or different breach, and no forbearance by a party to seek a remedy for
noncompliance or breach by the other party shall be construed as a waiver of any
right or remedy with respect to such noncompliance or breach.
8.10    Binding Effect. The provisions of this Agreement shall bind and inure to
the benefit of the parties and their respective successors and permitted
assigns.
8.11    Notice. Any notices or communications required or permitted by this
Agreement shall be deemed sufficiently given if in writing and when delivered
personally or 48 hours after deposit with the United State Postal Service as
registered or certified mail, postage prepaid and addressed as follows:
(a)    If to Employer, to the principal office of Employer in the State of
California, marked “Attention: President”; or
(b)    If to Employee, to the most recent address for Employee appearing in
Employer’s records.
8.12    Recitals. The Recitals are incorporated herein as part of this
Agreement.
8.13    Headings. The sections and other headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
[Signature page to follow]






--------------------------------------------------------------------------------






[Signature page to the Employment Agreement]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.




ICU MEDICAL, INC.
By:        


Title:
____________________________________







--------------------------------------------------------------------------------






GEORGE A. LOPEZ, M.D.


EXHIBIT A


FORM OF GENERAL RELEASE
___________________ (“you”) and ICU Medical, Inc. (the “Company”) have agreed to
enter into this General Release (“Release Agreement”) on the following terms:
You acknowledge that your employment with the Company terminated effective
______  __, 20__ (the “Termination Date”). You further acknowledge that you have
received your final paycheck, which includes your final salary or wages and pay
for any accrued but unused vacation or personal days through your last day of
employment, less withholdings. The parties acknowledge that except as provided
for in this Release Agreement, all benefits and perquisites of employment cease
as of your last day of employment.
Further, if you execute this Release Agreement to the satisfaction of the
Company and return this Release Agreement to the Company within twenty-one (21)
days following the Termination Date, and do not revoke the Release Agreement as
permitted below, the Company will provide you with the consideration in (i) and
(ii) below (“Termination Benefits”):
(i)
an aggregate payment of $____________, less any applicable taxes and
withholdings, with such aggregate amount to be paid to you not less frequently
than in substantially equal monthly installments over the period of time
measured from the Termination Date until December 31, 2020, with the first
installment payable on (or within ten (10) days following) the sixtieth (60th)
day following your Termination Date; and

(ii)
the vesting of [state number of shares, options or units under applicable
agreement(s)].

You understand and agree that you are not entitled to any compensation,
benefits, remuneration, accruals, contributions, reimbursements, bonus, option
grant, vesting, or vacation or other payments from the Company other than those
expressly set forth in this Release Agreement [and that any and all payments
benefits under the 2013 Amended and Restated Retention Agreement] and that any
and all payments and benefits you may receive under this Release Agreement are
subject to all applicable taxes and withholdings. You further understand and
agree that your eligibility for any Severance Benefits is subject to your
compliance with the terms and conditions of this Release Agreement.
In exchange for Termination Benefits, which you acknowledge exceed any amounts
to which you otherwise may be entitled under the Company’s policies and
practices or applicable law, you and your representatives completely release
from, and agree to not file, cause to be filed or pursue against, the Company,
its affiliated, related, parent or subsidiary companies, and its present and
former directors, officers, and employees (the “Released Parties”) all claims,
complaints, grievances or charges of any kind, known and unknown, which you may
now have or have ever had against any of them, or arising out of your
relationship with any of them, including all claims for compensation and
bonuses, attorneys’ fees, and all claims arising from your employment with the
Company or the termination of your employment, whether based on contract, tort,
statute, local ordinance, regulation or any comparable law in any jurisdiction
(“Released Claims”). By way of example and not limitation, Released Claims shall
include any claims arising under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act
(“ADEA”), the federal Worker Adjustment Retraining Notification Act (“WARN Act”)
under 29 U.S.C. § 2102 et seq., the California WARN Act, California






--------------------------------------------------------------------------------




Labor Code § 1400 et seq., and the California Fair Employment and Housing Act
(or any comparable law in any jurisdiction). Finally, you agree that with the
exception of your final wages, all other payments and benefits referenced in
this Agreement are in excess of any amounts to which you otherwise are legally
entitled, and that these amounts shall be offset against any state or federal
WARN Act (or other) notice or pay in lieu of notice obligation, if any, that the
Company may be found to have in the future.
You represent that you have not filed or initiated or caused to be filed or
initiated any lawsuits, claims, complaints, administrative grievances or charges
against any Released Party in any court or with any government agency. You
expressly covenant and warrant that you have not assigned or transferred to any
person or entity any portion of any claims that are waived, released and/or
discharged herein.
In this paragraph, we provide you with specific information required under the
ADEA. You acknowledge that you have received and reviewed any and all
information required, if any, by the ADEA/Older Workers Benefit Protection Act
pertaining to your termination from the Company. You agree that your release of
claims in this Agreement includes a knowing and voluntary waiver of any rights
you may have under the ADEA. You acknowledge that you have been given an
opportunity to consider for forty-five (45) days the terms of this Agreement,
although you may sign beforehand, and that you are advised by the Company to
consult with an attorney. You further understand that you can revoke your waiver
of ADEA claims within seven (7) days of signing this Agreement, but that you
will not be eligible for any Termination Benefits if you revoke your waiver.
Revocation must be made by delivering a written notice of revocation to
President at the principal office of Company in the State of California. You
acknowledge and agree that for the revocation to be effective, the written
notice must be received no later than the close of business (5:00 p.m. P.S.T.)
on the seventh (7th) day after you sign this Agreement. This Agreement will
become effective and enforceable on the eighth (8th) day following your
execution of this Agreement, provided you have not exercised your right, as
described herein, to revoke this Agreement. You further agree that any change to
this Agreement, whether material or immaterial, will not restart the forty-five
(45) day review period.
You also agree that because this release specifically covers known and unknown
claims, you waive your rights under Section 1542 of the California Civil Code or
any other comparable statute of any jurisdiction, which states as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT TO
THE DEBTOR.
Notwithstanding the foregoing, the parties acknowledge and agree that you are
not waiving any rights you may have under the Company Indemnification Agreement,
any equity-based awards previously granted by the Company to you, to the extent
that such awards continue after the termination of your employment with the
Company in accordance with the applicable terms of such awards, any rights to
continued medical and dental coverage that you may have under COBRA, any rights
to payment of benefits that you may have under a retirement plan sponsored or
maintained by the Company that is intended to qualify under Section 401(a) of
the Internal Revenue Code of 1986, as amended, any rights to payment under
Section 5 of the Employment Agreement, and any rights to payment under Section 4
of the 2013 Amended and Restated Retention Agreement. You are not waiving or
being required to waive any right that cannot be waived as a matter of law,
including the right to file a charge with or participate in an investigation by
a governmental administrative agency; provided, however, that you hereby
disclaim and waive any right to share or participate in any monetary award
resulting from the prosecution of such






--------------------------------------------------------------------------------




charge or investigation. You further agree that, to the extent permissible by
law, you will provide the Company at least five (5) days prior written notice of
any such charge or investigation.
You and the Company agree that this Release Agreement is not an admission of
guilt or liability on the part of you or the Company under any federal, state or
local law, whether statutory or common law. Liability for any and all claims is
expressly denied by you and the Company.
Unless otherwise required by applicable law, you and the Company also agree that
neither you nor the Company will not make or publish, either orally or in
writing, any disparaging statement regarding any Released Parties.
You agree not to disclose any confidential or proprietary information or
know‑how belonging to the Company or acquired by you during your employment with
the Company as described in your Confidentiality and Inventions Agreement
(“CIA”). You acknowledge that the CIA that you signed upon your hire remains in
effect after your employment with the Company ends.
You agree that, notwithstanding any other provision of this Release Agreement to
the contrary, as a precondition of your eligibility for and receipt of the
Termination Benefit, you shall, within 45 days of the Termination Date, return
to the Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, CD’s, electronic files and/or storage devices, presentations;
Company files, notes, drawings, records, business plans and forecasts, financial
information, specifications, computer-recorded information, tangible property
(including, but not limited to, computers, phones, credit cards, entry cards,
identification badges and keys; and any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof). You shall retain no copies of Company records after the
date hereof. Any such records have been or will be returned to Company. Upon the
Company’s request, you also shall submit to the Company for review, with
appropriate precautions taken to observe privacy of personal information, any
computer, personal digital assistant, phone, tablet, or any USB drive or other
storage device, including but not limited to cloud storage or servers, e.g.,
DropBox, or personal email, IM, or other communication accounts, whereby you
accessed, sent or received, or conducted Company business during your
employment.
The parties irrevocably submit to the exclusive personal jurisdiction of the
federal courts sitting in the Central District of California in the County of
Orange for the purposes of any action arising out of this Release Agreement or
any of the transactions contemplated hereby; provided, however, that if such
federal courts do not have jurisdiction over such action, such action shall be
heard and determined exclusively in any California state court sitting in the
County of Orange. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any such action in the federal courts
sitting in the County of Orange; provided, however, that, if such federal courts
do not have jurisdiction over such action, such action shall be heard and
determined exclusively in any California state court sitting in the County of
Orange, and the parties hereby further irrevocably and unconditionally waive any
objection to the laying of venue in such state court and further irrevocably and
unconditionally waive and agree not to plead or claim in any such federal or
state court that any such action brought in any such court has been brought in
an inconvenient forum.
Notwithstanding anything to the contrary in the Release Agreement, to the extent
required to comply with Section 409A, no Termination Benefits for which you may
be eligible shall be paid or otherwise provided until you have had a “separation
from service” within the meaning of Section 409A. Each installment of the
Termination Benefits shall be treated as a separate payment for purposes of
Section 409A.






--------------------------------------------------------------------------------




The Company shall delay the payment of any amounts under this Release Agreement
to the extent necessary to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain “specified employees” of certain
publicly-traded companies).
The benefits under this Release Agreement are intended to be exempt from or
comply with the requirements of Section 409A so that none of the Termination
Benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities herein will be so interpreted. You
ultimately will be responsible for any of your own taxes or similar costs or
payments, except, if applicable, as otherwise provided under Section 8.10 of the
2013 Amended and Restated Retention Release Agreement.
This Release Agreement is the entire agreement and understanding between you and
the Company concerning its subject matter, replaces and supersedes any and all
prior agreements and understandings between us, and may only be amended in
writing signed by you and an authorized representative of the Company. It is
agreed that this Release Agreement shall be governed by the laws of the State of
California. If any provision of this Release Agreement or the application
thereof to any person, place, or circumstance shall be held by a court of
competent jurisdiction to be invalid, unenforceable, or void, the remainder of
this Release Agreement and such provision as applied to other person, places,
and circumstances shall remain in full force and effect.
Finally, by your signature below, you acknowledge each of the following: (a)
that you have read this Release Agreement or have been afforded every
opportunity to do so; (b) that you are fully aware of the Release Agreement’s
contents and legal effect; and (c) that you have voluntarily chosen to enter
into this Release Agreement, without duress or coercion, economic or otherwise,
and based upon your own judgment and not in reliance upon any promises made by
Company other than those contained in this Release Agreement.
[Signature page to follow]






--------------------------------------------------------------------------------








[Signature page to the General Release]


UNDERSTOOD AND AGREED:




_______________________________    DATE: ___________________
George A. Lopez, M.D.






_______________________________    DATE: ___________________     
NAME & TITLE
ICU Medical, Inc.










